Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered November 17, 1977, convicting him of robbery in the first degree and burglary in the second degree (two counts), upon a jury verdict, and imposing sentence. Judgment affirmed. We have sent for and examined the minutes of the prior proceedings in which defendant pleaded guilty to attempted robbery in the third degree, and as a result of which he was sentenced as a second felony offender in this case. Those minutes conclusively refute the claim that he was not given the allocution required by Boykin v Alabama (395 US 238). The other contentions urged by defendant are entirely devoid of merit. Titone, J. P., Shapiro, Cohalan and Margett, JJ., concur.